Name: 2006/526/EC: Council Decision of 17 July 2006 on relations between the European Community on the one hand, and Greenland and the Kingdom of Denmark on the other (Text with EEA relevance)
 Type: Decision
 Subject Matter: Europe;  European construction;  economic policy;  economic conditions;  America
 Date Published: 2006-07-29; 2007-03-16

 29.7.2006 EN Official Journal of the European Union L 208/28 COUNCIL DECISION of 17 July 2006 on relations between the European Community on the one hand, and Greenland and the Kingdom of Denmark on the other (Text with EEA relevance) (2006/526/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 187 thereof, Having regard to the proposal from the Commission, Whereas: (1) The Treaty amending, with regard to Greenland, the Treaties establishing the European Communities (1) (The Greenland Treaty), which entered into force on 1 February 1985, provides that the Treaty establishing the European Community (EC Treaty) shall no longer apply to Greenland, but that Greenland, being a part of a Member State shall be associated to the European Community as one of the overseas countries and territories (OCTs). (2) In its preamble, the Greenland Treaty states that arrangements should be introduced which permit close and lasting links between the Community and Greenland to be maintained and mutual interests, notably the development needs of Greenland, to be taken into account and that the arrangements applicable to OCTs set out in Part Four of the EC Treaty provide an appropriate framework for these relations. (3) In accordance with Article 182 of the EC Treaty, the purpose of association is to promote the economic and social development of the OCTs and to establish close economic relations between them and the Community as a whole. Pursuant to Article 188 of the EC Treaty, the provisions of Articles 182 to 187 apply to Greenland, subject to the specific provisions set out in the Protocol on special arrangements for Greenland annexed to the Treaty. (4) The provisions for the application of the principles set out in Articles 182 to 186 of the EC Treaty are set out in Council Decision 2001/822/EC of 27 November 2001 on the association of the overseas countries and territories with the European Community (Overseas Association Decision) (2), which continues to apply to Greenland under the conditions laid down in that Decision. (5) The Council of the European Union in its conclusions of 24 February 2003 on the Mid-term Review of the Fourth Fisheries protocol between the European Community, the Government of Denmark and the Home Rule Government of Greenland, agreed that there is a need to broaden and strengthen future relations between the EU and Greenland taking into account the importance of fisheries and the structural development problems in Greenland. The Council further expressed its commitment to base the future relationship of the EU with Greenland after 2006 on a comprehensive partnership for sustainable development which will include a specific fisheries agreement, negotiated according to the general rules and principles for such agreements. (6) In its above mentioned conclusions, the Council was of the view that within the next financial framework of the EU, and bearing in mind the needs of all the OCTs, future financial commitments towards Greenland should be orientated to their present level, while taking into account other prevailing circumstances and a fair balance of mutual interests, notably the development needs of Greenland and the needs of the Community for continued access to fish stocks available in Greenland waters on a sustainable basis, as well as financial contributions from other parties. (7) The Agreement on fisheries between the European Economic Community, on the one hand, and the Government of Denmark and the local Government of Greenland, on the other, signed in Brussels on 13 March 1984 (3), which recalls the spirit of cooperation resulting from the Community's decision to grant the status of overseas territory to Greenland, will be replaced by a new Fisheries Partnership Agreement on 1 January 2007. (8) The Joint Declaration by the European Community, on the one hand, and the Home Rule Government of Greenland and the Government of Denmark, on the other, on partnership between the European Community and Greenland, signed in Luxembourg on 27 June 2006 (4), recalls the close historical, political, economic and cultural connections between the Community and Greenland and emphasises the need to strengthen further their partnership and cooperation in the areas covered by this decision. (9) The measures necessary for the implementation of this Decision should be adopted in accordance with Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (5), HAS DECIDED AS FOLLOWS: PART ONE GENERAL PROVISIONS ON THE RELATIONS BETWEEN THE COMMUNITY AND GREENLAND Article 1 Partnership 1. Without prejudice to Decision 2001/822/EC, the partnership between the Community and Greenland aims in particular at broadening and strengthening relations between the Community and Greenland and contributing to the sustainable development of Greenland. 2. The objectives of the partnership are: (a) to provide a framework for dialogue; (b) to achieve common goals by consulting on issues of common interest to ensure that the cooperation efforts have maximum effect in accordance with the priorities of both partners; (c) to provide a basis for economic, financial, scientific, educational and cultural cooperation founded on the principles of mutual responsibility and mutual support; (d) to contribute to the development of Greenland. Article 2 Dialogue The Community, Greenland and Denmark shall consult each other on the principles, detailed procedures and results of the partnership established through this Decision. Article 3 Management The implementation of this Decision shall be managed by the Commission and the Home Rule Government of Greenland in accordance with the roles and responsibilities of each of the partners as established in the financing agreements referred to in Article 12(2). PART TWO COOPERATION FOR THE SUSTAINABLE DEVELOPMENT OF GREENLAND Article 4 Areas of cooperation Cooperation shall support sector policies and strategies that facilitate access to productive activities and resources, in particular: (a) education and training; (b) mineral resources; (c) energy; (d) tourism and culture; (e) research; (f) food safety. Article 5 Principles 1. Cooperation shall be based on partnership and shall be implemented in accordance with the cooperation strategies adopted pursuant to Article 6. It shall ensure that resource flows are accorded on a predictable and regular basis and are flexible and tailored to the situation in Greenland. 2. Following the partnership approach, cooperation activities shall be decided upon in close consultation between the Commission, the Home Rule Government of Greenland and the Government of Denmark. Such consultations shall be conducted in full compliance with the respective institutional, legal and financial powers of each of the partners. Article 6 Programming 1. Within the framework of the partnership, the Home Rule Government of Greenland shall assume responsibility for the formulation of sector policies, including strategies and their implementation. To ensure the sustainability of the sector policies and strategies, strategic environmental assessments will be carried out as appropriate. 2. Within the context of this Decision, the Home Rule Government of Greenland and the Commission shall prepare and adopt an indicative Programming Document for the Sustainable Development of Greenland (hereinafter referred to as the PDSD), in line with the sector policies referred to in paragraph 1. 3. The Home Rule Government of Greenland shall be responsible for: (a) adopting sector policies; (b) monitoring and evaluating the effects and results of the sector policies; (c) ensuring the proper, prompt and efficient execution of the strategies under the sector policies; (d) reporting back to the Commission on an annual basis on achievements under the sector policies. 4. The Commission shall be responsible for taking the annual financing decision on the overall allocation corresponding to the PDSD, in accordance with the procedure referred to in Article 10. Article 7 Scope of financing Within the framework of the sector policies established by the Home Rule Government of Greenland, financial support may be given to the following activities: (a) reforms and projects that are in keeping with the sector policies; (b) institutional development, capacity building and integration of environmental aspects; (c) technical cooperation programmes. Article 8 Eligibility for financing The Home Rule Government of Greenland shall be eligible for financial support provided under this Decision. Article 9 Implementing measures The measures necessary for the implementation of this part of the Decision shall be adopted in accordance with the procedure referred to in Article 10(2) within three months after this Decision takes effect. Article 10 Committee procedure 1. The Commission shall be assisted by the Greenland Committee (hereinafter referred to as the Committee). 2. Where reference is made to this paragraph, Articles 4 and 7 of Decision 1999/468/EC shall apply. The period laid down in Article 4(3) of Decision 1999/468/EC shall be set at three months. 3. The Committee shall adopt its Rules of Procedure. Article 11 Financial assistance 1. The Community financial assistance for the purposes of this part of the Decision shall cover the period from 1 January 2007 to 31 December 2013. 2. The Community financial assistance shall be granted by means of budgetary support. 3. The Community financial assistance shall be implemented using centralised direct management as defined in Article 53 of Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (6). Article 12 Controls 1. This Decision shall be implemented in accordance with Regulation (EC, Euratom) No 1605/2002. In particular, Greenland is expected to put in place an adequate control system. Greenland shall conduct regular checks to ensure that the actions to be financed from the Community budget have been implemented correctly. In addition to its annual reporting on achievements under the sector policies, Greenland shall provide an annual statement assuring legality and regularity. It shall take appropriate measures to prevent irregularities and fraud and if necessary shall bring prosecutions to recover funds wrongly paid. 2. The detailed obligations of the Home Rule Government of Greenland in respect of the management of Community funds shall be set out in financing agreements concluded with the Commission for the purpose of implementing this Decision. In particular, the financing agreements will establish the sector indicators  aimed at the conditions for payments which must be met, and the verification methods for reporting progress on sector indicators and for ensuring compliance with those conditions. PART THREE FINAL PROVISIONS Article 13 Review By 30 June 2010, the Community, the Home Rule Government of Greenland and the Government of Denmark shall undertake a mid-term review of the partnership. Following this review the Commission shall, if deemed necessary, propose an amendment to this Decision. Article 14 Taking effect This Decision shall take effect on 1 January 2007. It shall apply until 31 December 2013. Article 15 Publication This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 17 July 2006. For the Council The President E. TUOMIOJA (1) OJ L 29, 1.2.1985, p. 1. (2) OJ L 314, 30.11.2001, p. 1. (3) OJ L 29, 1.2.1985, p. 9. (4) See page 32 of this Official Journal. (5) OJ L 184, 17.7.1999, p. 23. (6) OJ L 248, 16.9.2002, p. 1.